Title: To James Madison from Edward Caffarena, 27 January 1808
From: Caffarena, Edward
To: Madison, James



Sir
Genoa 27th. Jany. 1808.

I had the honor of presenting you my respects the 7th. November last as per Triplicate here inclosed, which I confirm and now transmit the usual list of arrivals at this Port within the last Six months of 1807 only amounting to two Vessels.
The many condemnations of American Ships and Cargo’s by the English at Malta, and the hostilities lately committed by the Algerines against the flag of the United States have been the cause of a quantity of American Seamen coming to this place in the greatest distress.  I have taken proper care of them and had them safely convey’d to Marseilles and Bordeaux to get a passage home.
The late Imperial Decrees will very much prejudice the American Trade in these parts as all property is become liable to the most unaccountable effects of incidency.  A Cargo of fish which came in here last week by the Hope Capn. Stevens has been sequester’d till proper proofs are obtained of the Vessel not proceeding from an English port, nor having been visited by any British Cruizers.  Two Cargos at Marseilles, one of Fish from Boston, and another of Colonial produce having been visited by English Ships of war have been confiscated.  Two American Vessels at Leghorn with rich Cargo’s of Colonial produce have been unloaded and the goods put into Government Storehouses till they can be proved clear of all Suspicions.  The Hope Capn. Braidy with a rich Cargo from Philadelphia to Leghorn has been carried into Gulph Spezia by a French Privateer.  I have sent there a person of confidence to afford the Captain every assistance he may stand in need of.  In these disagreeable circumstances you may rely Sir on my doing every thing in my power for the support of American Interest at this place.  I have already had the satisfaction of receiving the approbation of the Minister of the United States at Paris for my exertions till now, and as I do not suppose there can be any probability of Mr. Kuhn’s ever returning here may I venture to hope Sir that you may not consider me unworthy of being preferably continued by His Excellency the President in the honorable Charge of this Consulate?  I can assure you Sir, that my conduct will always be such as to render me deserving of your patronage and shall sieze with eagerness every opportunity to convince you thereof.  I have the honor to be with the most profound respect Sir Your most Obedient and most humble Servant

Edward Caffarena


P:S:  I am  happy Sir to inform you that since the above I have obtained the release of the Cargo of Fish by the Hope Cap Stevens, and flatter myself to be equally successful for the Hope Capn. Braidy.

